                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES                                     CRIMINAL ACTION

    VERSUS                                                      NO. 13-101

    CHRISTOPHER WHITE                                     SECTION “R” (3)



                         ORDER AND REASONS


       The Court has received petitioner Christopher White’s notice of

appeal. 1 Because the petitioner has not made a substantial showing that he

was denied a constitutional right, the Court does not issue a certificate of

appealability.



I.     BACKGROUND

       White pleaded guilty to one count of conspiracy to commit health care

fraud and one count of conspiracy to falsify records in a federal

investigation. 2 He subsequently moved to withdraw his guilty plea.3 The

Court denied the motion. 4 White’s attorney later withdrew, 5 and White was


1      R. Doc. 974.
2      R. Doc. 700-2 at 31:2-4; R. Doc. 707 at 1.
3      R. Doc. 513.
4      R. Doc. 600.
5      R. Doc. 608.
appointed new counsel.6 White then moved once more to rescind his guilty

plea,7 and the Court again denied the motion. 8 The Court sentenced White

to forty-eight months’ imprisonment as to each count, to be served

concurrently. 9

       White appealed his convictions. See United States v. White, 694 F.

App’x 356, 357 (5th Cir. 2017) (per curiam). The Fifth Circuit affirmed. See

id. at 358. White next moved to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255.10 The Court denied the motion.11 White moved the

Court to amend or alter its judgment.12 The Court denied that motion as

well. 13

       White then entered a notice of appeal as to the order denying his

motion to amend or alter judgment.14 Shortly afterward, White also moved

for leave to appeal in forma pauperis, 15 which the Court denied. 16 White

proceeded to appeal this order denying leave to appeal in forma pauperis,


6      R. Doc. 612.
7      R. Doc. 649.
8      R. Doc. 696.
9      R. Doc. 707 at 2.
10     R. Doc. 848.
11     R. Doc. 889.
12     R. Doc. 898.
13     R. Doc. 958.
14     R. Doc. 960.
15     R. Doc. 966.
16     R. Doc. 972.
                                     2
“as well as all other Orders entered in this matter.” 17      The Court now

considers whether to enter a certificate of appealability.



II.   LEGAL STANDARD

      Rule 11 of the Rules Governing Section 2255 Proceedings provides that

“[t]he district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant.” Rules Governing Section 2255

Proceedings, Rule 11(a). Pursuant to statute, a court may issue a certificate

of appealability only if the petitioner makes “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see also Rules

Governing Section 2255 Proceedings, Rule 11(a) (noting that an issue must

“satisfy the showing required by 28 U.S.C. § 2253(c)(2)” for a certificate to

issue).

      This statutory language codified the judicial standard “for determining

what constitutes the requisite showing” for a certificate of appealability. See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). “Under the controlling

standard, a petitioner must ‘sho[w] that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were ‘adequate to


17    R. Doc. 974.
                                       3
deserve encouragement to proceed further.’” Id. (quoting Barefoot v. Estelle,

463 U.S. 880, 893 n.4 (1983)).



III. DISCUSSION

      White has not made a substantial showing that he suffered a denial of

a constitutional right. The Court previously declined to issue a certificate of

appealability on White’s motion under 28 U.S.C. § 2255. 18 Since that time,

White has raised no new issues that reasonable jurists could debate or that

deserve further encouragement.

      In particular, White’s motion to alter or amend the Court’s judgment

denying his Section 2255 motion 19 raises no issues warranting a certificate of

appealability. White presented two arguments. First, White argued that the

Court erred in denying his claim for ineffective assistance of counsel in his

original Section 2255 motion. 20 Because this argument attacked the Court’s

earlier decision on the merits, the Court construed it as a second or

successive Section 2255 claim.21 As such, this Court could not exercise

jurisdiction over the petition without authorization from the court of




18    See R. Doc. 889 at 12-13.
19    R. Doc. 898.
20    See id. at 1-4.
21    See R. Doc. 958 at 3-4.
                                      4
appeals. 22 Furthermore, this Court had already addressed this argument at

length in its reasoned order denying White’s initial Section 2255 motion 23—

and had denied issuing a certificate of appealability at that time.24 For the

same reasons stated previously, White has not made a substantial showing

of the denial of a constitutional right based on the alleged ineffectiveness of

his counsel; he raises no issues reasonable jurists could debate or which

deserve further encouragement. The Court therefore reiterates its denial of

a certificate of appealability on the issue of ineffective assistance of counsel.

      Second, White argued that he was entitled to an evidentiary hearing for

his Section 2255 motion. 25 The Court addressed this argument at length in

its reasoned order denying White’s motion to amend or alter the Court’s

judgment. 26 In short, contrary to White’s argument, the Court applied the

correct standard of law in determining that he was not entitled to an

evidentiary hearing. 27 White has not made a substantial showing of the

denial of a constitutional right based on the lack of an evidentiary hearing;

he raises no issues reasonable jurists could debate or which deserve further




22    See id.
23    See R. Doc. 889 at 3-11.
24    See id. at 12-13.
25    See R. Doc. 898 at 4.
26    See R. Doc. 958 at 4-7.
27    See id. at 6-7.
                                        5
encouragement. The Court therefore denies a certificate of appealability on

the issue of an evidentiary hearing.

      Finally, White has raised no other claims that warrant issuing a

certificate of appealability. White’s notice of appeal, for instance, purports

to appeal all “[o]rders entered in this matter.”28 But he presents no new

substantive arguments. The Court has addressed all of White’s arguments in

its previous reasoned opinions. And none of these arguments present a

substantial showing of the denial of a constitutional right.      The Court

therefore denies a certificate of appealability.



IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES petitioner’s request for a

certificate of appealability.




         New Orleans, Louisiana, this _____
                                       26th day of August, 2019.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




28    R. Doc. 974.
                                       6
